ORDER
The opinion filed on August 27, 2015, appearing at 798 F.3d 1245, is hereby amended. The petition for rehearing is granted in part and the opinion is amended as follows:
*1155At slip op. page 11 n. 2 [798 F.3d at 1251], change “We observed as much in a prior appeal involving Eno and charges of unauthorized removal of minerals from these lands.” to “We observed as much in a prior appeal, involving unauthorized removal of minerals from these lands, to which Eno was not a party.”
With this amendment, the panel has voted to deny the petition for panel rehearing and the petition for rehearing en banc.
The full court has been advised of the petition for rehearing- and rehearing en banc and no judge has requested a vote on whether to rehear the matter en banc. Fed. R.App. P. 35.
The petition for panel rehearing and petition for rehearing en banc are DENIED. No further petitions for en banc or panel rehearing shall be permitted.